Order entered August 5, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01194-CR

                             KEITH WAYNE EDWARDS, Appellant

                                                V.

                                   THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F-1216761-K

                                             ORDER
        This appeal is REINSTATED.

        Appellant’s July 30, 2014 motion to withdraw the order of abatement and to accept

appellant’s brief tendered with the motion is GRANTED. We VACATE our order of June 2,

2014 requiring the trial court to make findings of fact regarding why appellant’s brief was not

filed. Appellant’s brief received by the Clerk of the Court on July 30, 2014 is DEEMED timely

filed on the date of this order.

        The State’s brief shall be due THIRTY DAYS from the date of this order.

        Appellant has also filed a July 30, 2014 motion to supplement the record on appeal in

which appellant points out the reporter’s record filed does not contain a copy of the DVD

admitted into evidence as State’s Exhibit 13 and contains only partial copies of the DVDs

                                               -1-
admitted into evidence as State’s Exhibits 51 and 52. Appellant further alleges the clerk’s record

is incomplete as filed because the jury charge on punishment is out of order, appears to have

missing pages, and counsel cannot determine if the charge is complete because only the first four

pages of the charge are numbered.

       A review of the record filed in this case confirms appellant’s allegations about the

missing and partial exhibits in the reporter’s record. A review of the punishment charge filed

shows that in addition to the first four numbered pages, clerk’s record page 115, the last verdict

form page, is numbered as page “8” in the sequence. Because the clerk’s record contains eight

pages and the pages filed appear to be cohesive and complete except for page “8” being filed out

of order, we conclude the jury charge on punishment is complete.

       Accordingly, appellant’s motion to supplement the record is GRANTED IN PART. We

ORDER Deputy Official Court Reporter Kendra Thibodeaux to file, within THIRTY days of

the date of this order, a supplemental reporter’s record consisting of complete copies of the

DVDs admitted into evidence as State’s Exhibits 13, 51, and 52.

                                                     /s/    LANA MYERS
                                                            JUSTICE




                                               -2-